

	

		II

		109th CONGRESS

		1st Session

		S. 1549

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Smith introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To improve the conservation and management

		  of Pacific whiting, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Cooperative Hake Improvement and

			 Conservation Act.

		2.Findings, sense of

			 Congress, purposes, and policy

			(a)FindingsCongress makes the following

			 findings:

				(1)The United States has an obligation to

			 ensure that, to the extent practicable in accordance with applicable law,

			 stocks of Pacific whiting are conserved and managed in a sustainable manner so

			 as to prevent overfishing while providing economic opportunities for the United

			 States fishing industry, including commercial fishermen and seafood processors,

			 and coastal communities.

				(2)The Pacific whiting fishery is uniquely

			 suited to the establishment of a distinct market-based program due to the

			 relatively small and easily identifiable numbers of fishermen and processors

			 involved, and to the existence of a management system that clearly allocates

			 harvest among discrete sectors of the fishery.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that—

				(1)a regional program of market-based

			 incentives for management and conservation should be established in order to

			 meet the obligation described in subsection (a)(1); and

				(2)as actions taken to reduce excess capacity

			 in fisheries may result in adverse impacts on fishermen, processors, and local

			 coastal communities, any such program should be designed, to the extent

			 practicable, to avoid such impacts.

				(c)PurposeThe purpose of this Act is to facilitate

			 the continued economic viability of the Pacific whiting fishery for the benefit

			 of the United States through the establishment of a market-based cooperative

			 system for the harvesting and processing of Pacific whiting.

			(d)PolicyIt is the policy of the United States to

			 demonstrate the conservation and economic benefits of a market-based

			 cooperative system by using the shore-based vessels and processors of the

			 Pacific whiting in a fishery management program without disrupting other

			 sectors of the whiting fishery or other fisheries.

			3.DefinitionsIn this Act:

			(1)Aggregate

			 catchThe term

			 aggregate catch means the total amount of Pacific whiting

			 harvested and delivered on shore in California, Oregon, and Washington without

			 further processing during the benchmark period during a year from 1994 through

			 2004, excluding any such Pacific whiting harvested pursuant to a treaty between

			 the United States and a treaty tribe.

			(2)Aggregate

			 landed catchThe term

			 aggregate landed catch means the total amount of Pacific whiting

			 processed on shore in California, Oregon, and Washington during the benchmark

			 period during a year from 1999 through 2004.

			(3)Benchmark

			 periodThe term

			 benchmark period means for a year, the period from April 1 through

			 September 30 of such year.

			(4)CatchThe term catch means all

			 fishery removals from the offshore whiting resource, including landings,

			 discards, and bycatch in fisheries other than the Pacific whiting

			 fishery.

			(5)Cooperative

			 shareThe term

			 cooperative share means the percentage of allowable Pacific

			 whiting harvest assigned to each qualified fisherman or qualified processor

			 based on the formula established in section 4.

			(6)CouncilThe term Council means the

			 Pacific Fishery Management Council established under section 302(a)(1)(F) of

			 the Magnuson-Stevens Act (16 U.S.C. 1852(a)(1)(F)).

			(7)Magnuson-Stevens

			 actThe term

			 Magnuson-Stevens Act means the Magnuson-Stevens Fishery

			 Conservation and Management Act (16 U.S.C. 1801 et seq.).

			(8)Offshore

			 whiting resourceThe term

			 offshore whiting resource means the transboundary stock of fish of

			 the species Merluccius productus that—

				(A)is located in the offshore waters of the

			 United States and Canada; and

				(B)does not include any fish of that species

			 located in Puget Sound or the Strait of Georgia.

				(9)On-shore

			 allocationThe term

			 on-shore allocation means that amount of the United States catch

			 level required under a Plan to be delivered to processors located on shore in

			 the States of California, Oregon, or Washington.

			(10)Pacific Coast

			 Groundfish Fishery Management PlanThe term Pacific Coast Groundfish

			 Fishery Management Plan means the Pacific Coast Groundfish Fishery

			 Management Plan and Environmental Impact Statement for the California, Oregon,

			 and Washington groundfish fishery approved by the Secretary on January 4, 1982,

			 and all subsequent approved amendments to that plan.

			(11)Pacific

			 groundfishThe term

			 Pacific groundfish means all species of fish included in the

			 Pacific Coast Groundfish Fishery Management Plan.

			(12)Pacific

			 whitingThe term

			 Pacific whiting means that portion of the harvest of the

			 offshore whiting resource that is under the jurisdiction of the United

			 States.

			(13)PlanThe term Plan means a

			 fishery management plan prepared by the Council and approved by the Secretary

			 under the Magnuson-Stevens Act.

			(14)PersonThe term person means any

			 individual (whether or not a citizen or national of the United States), any

			 corporation, partnership, association, or other entity (whether or not

			 organized or existing under the laws of any State).

			(15)ProcessingThe term processing means

			 the preparation or packaging of Pacific whiting to render it suitable for human

			 consumption, retail sale, industrial uses, or long-term storage by cooking,

			 filleting, freezing, conversion to fish protein compounds, mincing, or heading

			 and gutting.

			(16)ProcessorThe term processor means a

			 person that engages in processing of Pacific whiting harvested as part of an

			 on-shore allocation.

			(17)Qualified

			 fishermanThe term

			 qualified fisherman means the current owner of a trawl-endorsed

			 Pacific groundfish limited entry permit issued under regulations implementing

			 the Pacific Coast Groundfish Fishery Management Plan which during any two years

			 from 1994 through 2004 delivered not less than of 500 metric tons of Pacific

			 whiting during each such year to a processor during the benchmark

			 period.

			(18)Qualified

			 processorThe term

			 qualified processor means—

				(A)a processor that operated in any year from

			 1999 through 2004, and processed at least 1,000,000 pounds of whiting during

			 such year; or

				(B)a successor in ownership of a processor

			 described in subparagraph (A).

				(19)SecretaryThe term Secretary means the

			 Secretary of Commerce.

			(20)Share-holderThe term share-holder means

			 the current owner of cooperative shares.

			(21)Treaty

			 tribeThe term treaty

			 tribe means any Indian tribe determined by the United States courts to

			 have rights to harvest Pacific whiting within specified areas.

			(22)United states

			 catch levelThe term

			 United States catch level means that portion of the offshore

			 whiting resource which may be harvested by persons subject to the jurisdiction

			 of the United States.

			4.Rationalization of the

			 Pacific whiting fishery

			(a)Identification

			 of qualified participants

				(1)Requirement for

			 permitsThe Secretary shall

			 issue a permit to—

					(A)any person who demonstrates by appropriate

			 records that such person is a qualified fisherman; and

					(B)any person who demonstrates by appropriate

			 records that such person is a qualified processor.

					(2)LimitationsPermits issued under this subsection will

			 be clearly designated as qualified fisherman or qualified processor permits,

			 are not interchangeable, and shall not confer ownership in any stock of fish

			 over which the United States exercises sovereign jurisdiction.

				(3)Transfer of

			 permitsPermits may be

			 transferred through sale, lease, barter, gift, inheritance, or any other legal

			 means. A permit which is transferred may not be redesignated and may only be

			 used in accordance with this Act and any regulations issued pursuant to this

			 Act.

				(4)FeeThe Secretary may charge a fee to issue a

			 permit under this subsection which shall not exceed the administrative costs

			 incurred in issuing the permit.

				(5)EndorsementFor the purposes of paragraph (1)(A), the

			 permit issued by the Secretary shall be an appropriate permanent endorsement of

			 a Pacific groundfish trawl limited entry permit issued under the Pacific Coast

			 Groundfish Fishery Management Plan.

				(b)Allocation of

			 resourcePrior to March 1 of

			 the calendar year following the issuance of final regulations as required by

			 section 6, the Secretary shall make an initial allocation of cooperative shares

			 as follows:

				(1)Each qualified fisherman who currently owns

			 a Pacific groundfish trawl limited entry permit issued under the Pacific Coast

			 Groundfish Fishery Management Plan that has been endorsed under subsection (a)

			 shall be assigned a percentage of cooperative share using the following

			 formula:

					(A)For each permit, the amount of Pacific

			 whiting harvested by any vessel to which the permit was assigned during the

			 benchmark period in each of the years from 1994 through 2004 shall be divided

			 by the aggregate catch for each of those years.

					(B)The 9 highest percentages shall be averaged

			 and the result shall be considered the permit’s catch history.

					(C)Each permit’s catch history shall be

			 divided by the sum of all catch histories to determine the qualified

			 fisherman’s cooperative share.

					(2)Each qualified processor who has been

			 issued a permit under subsection (a) shall be assigned a percentage of

			 cooperative share using the following formula:

					(A)For each qualified processor, the amount of

			 Pacific whiting purchased by that processor during the benchmark period in each

			 of the years from 1999 through 2004 shall be divided by the aggregate landed

			 catch for each of those years.

					(B)The 4 highest percentages shall be averaged

			 and the result shall be considered the qualified processor’s processing

			 history.

					(C)Each qualified processor’s processing

			 history shall be divided by the sum of all processing histories to determine

			 the qualified processor’s cooperative share.

					(3)The percentages assigned to qualifying

			 fishermen shall be designated fishermen’s cooperative share and the percentages

			 assigned to qualifying processors shall be designated processors’ cooperative

			 share. Except as provided in subsection (d), cooperative shares may be

			 transferred, in whole or in part, through sale, lease, barter, gift,

			 inheritance or any other legal means but will retain their original

			 designation.

				(c)Cooperative

			 harvest of pacific whiting

				(1)In each calendar year, the on-shore

			 allocation shall be divided so that—

					(A)an amount sufficient to account for the

			 incidental commercial or recreational catch of Pacific whiting in fisheries

			 other than the Pacific whiting fishery, but not to exceed 1 percent of the

			 on-shore allocation, shall be available for harvest by any person legally

			 eligible to harvest Pacific whiting; and

					(B)after subtracting the amounts described in

			 subparagraph (A), 50 percent of the remainder shall be available for harvest

			 using fishermen’s cooperative shares and 50 percent of the remainder shall be

			 available for harvest using processors’ cooperative shares.

					(2)At any time during a calendar year, a

			 holder of fisherman’s cooperative shares may enter into one or more agreements

			 with holders of processor’s cooperative shares to use all or a portion of those

			 processors’ cooperative shares. No Pacific whiting may be harvested using

			 fishermen’s cooperative shares or processors’ cooperative shares without a

			 registered agreement. Such an agreement shall not be valid if—

					(A)it does not require the use of an equal

			 amount of fishermen’s cooperative shares and processors’ cooperative shares;

			 or

					(B)it is not registered with the Secretary

			 prior to the time the cooperative shares covered by the agreement are used to

			 harvest Pacific whiting.

					(d)Restrictions on

			 transferFishermen’s

			 cooperative shares may only be transferred to a person holding a Pacific

			 groundfish trawl limited entry permit issued under the Pacific Coast Groundfish

			 Fishery Management Plan.

			(e)Contribution to

			 research and management

				(1)FeeIn addition to any fee which may be

			 collected under subsection (a), the Secretary is authorized and shall collect a

			 fee equally from share-holders to recover the costs of carrying out this

			 section (including costs associated with carrying out activities under section

			 5) and of conducting scientific research on the offshore whiting

			 resource.

				(2)Determination

			 of fee

					(A)In

			 generalEach share-holder

			 will be liable for a fee up to 3 percent of the ex-vessel value of the Pacific

			 whiting that was harvested in a calendar year using fishermen’s cooperative

			 shares owned by that share-holder and up to 3 percent of the ex-vessel value of

			 the Pacific whiting that was harvested in a calendar year using processors’

			 cooperative shares owned by that share-holder.

					(B)Schedule of

			 paymentThe fee referred to

			 in subparagraph (A) shall be payable not later than 30 days after the end of

			 the calendar year during which the Pacific whiting on which the fee is imposed

			 was harvested.

					(3)Availability of

			 feesFees collected under

			 this subsection shall be available to the Secretary without fiscal year

			 limitation and may only be used to carry out the Secretary’s obligations under

			 this Act, except as provided in paragraph (4).

				(4)Use by

			 statesUpon application from

			 the States of Washington, Oregon, or California, the Secretary may transfer up

			 to 33 percent of the fees collected under this subsection in any calendar year

			 to 1 or more of such States to offset costs incurred by such States in the

			 conservation and management of Pacific whiting.

				5.Conservation of

			 Pacific whiting

			(a)Limits on

			 incidental catch

				(1)Recommendation

			 of incidental catch limitationsThe Council may recommend to the Secretary

			 appropriate amounts of any species of Pacific groundfish, other than Pacific

			 whiting, that may be harvested incidentally to the harvest of Pacific whiting

			 under this Act and any other Act.

				(2)Schedule for

			 recommendationsThe Council

			 may make recommendations annually or in such other time increment that

			 facilitates conservation and management of the Pacific groundfish

			 fishery.

				(3)Recommendations

					(A)Basis for

			 recommendationsSuch

			 recommendations shall be—

						(i)based on the best scientific information

			 available;

						(ii)reasonably calculated to promote

			 conservation;

						(iii)fair and equitable to holders of

			 cooperative shares and others who harvest Pacific groundfish; and

						(iv)to the extent practicable, designed to

			 minimize the discard of Pacific whiting and other species of Pacific

			 groundfish.

						(4)ConsiderationsThe Council shall, in making such

			 recommendations, consider the percentage of Pacific whiting available for

			 harvest by holders of cooperative shares relative to the percentage of Pacific

			 whiting available for harvest by others.

				(5)Use of

			 fundsThe amounts recommended

			 under paragraph (1) shall include specific subamounts by species or species

			 group which shall be available only to holders of cooperative shares and which

			 may be transferred among holders of cooperative shares who are harvesting

			 Pacific whiting under a valid agreement under section 4.

				(6)PublicationNot later than 45 days after receiving the

			 recommendations of the Council, the Secretary shall publish a proposed rule

			 which applies the aggregate limits to the Pacific whiting fishery and allow 30

			 days for public comment before publishing a final rule.

				(b)MonitoringThe Secretary shall issue regulations

			 providing for the statistically reliable monitoring of harvesting and

			 processing of Pacific whiting to determine compliance with this Act and to

			 collect necessary biological samples for the conservation and management of the

			 Pacific whiting fishery and the offshore whiting resource.

			(c)Action by the

			 council

				(1)Recommendations

			 of other incidental catch limitationsThe Council may recommend amendments to the

			 Pacific Coast Groundfish Fishery Management Plan which provide for limits on

			 incidental catch of species other than Pacific whiting, monitoring of the

			 Pacific whiting fishery, and a system allowing transfer of incidental catch

			 amounts among persons harvesting Pacific whiting under a valid agreement under

			 section 4. Amendments recommended under this paragraph shall meet the

			 requirements of subsection (a)(3).

				(2)Additional

			 regulationsRegulations

			 issued by the Secretary under subsections (a) or (b) shall be superseded by any

			 regulations issued by the Secretary to implement Plan amendments recommended

			 under paragraph (1).

				(d)Compliance with

			 environmental standardsAmendments to the Pacific Coast Groundfish

			 Fishery Management Plan and regulations implementing those amendments which are

			 prepared in accordance with applicable provisions of the Magnuson-Stevens Act

			 and regulations implementing this Act are deemed to have been prepared in

			 compliance with the requirements of section 102(2)(C) of the National

			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).

			6.Program

			 implementation

			(a)RequirementNot later than 6 months after the date of

			 enactment of this Act, the Secretary shall issue final regulations to implement

			 the program for Pacific whiting conservation and management described in this

			 Act. In developing such regulations, the Secretary shall allow the Council the

			 opportunity to propose draft regulations.

			(b)Plan

			 amendmentThe Council may

			 amend the appropriate Plan to conform with this Act or regulations issued under

			 this Act. Failure of the Council to amend a Plan shall not delay the

			 obligations of the Secretary under subsection (a).

			7.Enforcement and

			 penalties

			(a)In

			 generalIt is unlawful for

			 any person to violate any provision of this Act or any regulation issued under

			 this Act.

			(b)Unlawful

			 harvestIt is unlawful for

			 any person to harvest Pacific whiting using cooperative shares without having a

			 valid agreement registered with the Secretary under section 4(c)(2).

			(c)PenaltyAny person who commits an action that is

			 unlawful under subsection (a) or (b) may be liable for a civil penalty under

			 subsection (a) of section 308 of the Magnuson-Stevens Act (16 U.S.C. 1858) or

			 permit sanction imposed by subsection (g) of such section 308, as if such

			 person had committed an act prohibited by section 307 of such Act (16 U.S.C.

			 1857).

			(d)ReviewAny person against whom a civil penalty is

			 assessed or against whom a permit sanction is imposed as described in

			 subsection (c) may obtain review thereof as described in subsection (b) of

			 section 308 of the Magnuson-Stevens Act.

			(e)Sherman

			 ActNo person may own or

			 control cooperative shares in an amount or manner that violates the Sherman Act

			 (15 U.S.C. 1 et seq.).

			8.Reports to

			 Congress

			(a)RequirementNot later than 5 years after the issuance

			 of final regulations under section 6(a), and during each 5-year period

			 thereafter, the Secretary, after consultation with the Council, shall submit to

			 Congress a report on the implementation of this Act.

			(b)ContentsSuch reports shall include—

				(1)a description of the conservation and

			 management actions carried out for the Pacific whiting fishery, including the

			 extent to which bycatch (including discard) of Pacific groundfish has been

			 minimized;

				(2)the number of active fishing vessels and

			 processing facilities remaining in such fishery;

				(3)the economic impact of such fishery on

			 local coastal communities;

				(4)whether the amounts specified in section

			 4(c)(1)(A) continue to be appropriate; and

				(5)any recommendations of the Secretary for

			 changes to this Act, along with a justification for such

			 recommendations.

				9.ConstructionThe provisions of this Act shall be deemed

			 not to violate section 804 of the Departments of Commerce, Justice, and State,

			 the Judiciary, and Related Agencies Appropriations Act, 2004 (division B of

			 Public Law 108–199; 118 Stat. 111) or any provision of the Magnuson-Stevens Act

			 and may not be construed to have any effect on the application of such section

			 804.

		10.AuthorizationsThere is authorized to be appropriated to

			 the Secretary $750,000 for each of fiscal years 2006 and 2007 to carry out the

			 provisions of this Act, of which $250,000 may be made available to the Council

			 each fiscal year.

		

